              Case 1:19-cr-00561-LAP Document 101 Filed 07/08/20 Page 1 of 1




                                                      S o ut h er n Distri ct of N e w Y or k


                          U. S. A.

                                                                                                1: 1 9- cr- 0 0 5 6 1- L A P
                St e v e n D o n zi g er




St e v e n D o n zi g er


      0 7/ 0 7/ 2 0 2 0                                                                                  / s/ M arti n G ar b u s


                                                                                                    M arti n G ar b u s, M G 6 1 2 1

                                                                                                             P. O. B o x 8 5 4
                                                                                                          Tr ur o, M A 0 2 6 6 6




                                                                                                  m g ar b u s @ offit k ur m a n. c o m


                                                                                                           (6 4 6 ) 5 1 5- 2 5 9 3


                                                                                                           (2 1 2 ) 5 4 5- 1 6 5 6


  Pri nt                             S a v e A s...                                                                                        R e s et
